Citation Nr: 0803757	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-30 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969 and from May 1974 to August 1991.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Hartford, Connecticut, Department of 
Veterans Affairs (VA) Regional Office (RO).

In November 2007, the veteran testified during a video 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.  The veteran submitted additional evidence at 
the hearing and waived initial consideration of the evidence 
by the RO.  See 38 C.F.R. § 20.1304(c) (2007).

The Board notes that the veteran filed a notice of 
disagreement with the decision on the issue on the cover page 
and on the issues of entitlement to service connection for 
depression and entitlement to service connection for anxiety.  
The veteran only perfected an appeal as to the issue on the 
cover page and on his August 2006 VA Form 9 he specifically 
noted that he was only appealing the PTSD issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he has PTSD as a result of his 
active military service in the United States Army.  

The veteran has submitted evidence of a current diagnosis of 
PTSD, including an August 2005 VA mental health progress note 
which included a diagnosis of chronic PTSD, and a January 
2006 Vet Center record showing a diagnosis of PTSD chronic 
and moderate to severe.  The veteran was afforded a VA 
examination in May 2006.  The examiner did not enter a 
diagnosis of PTSD but did note that the veteran had some PTSD 
symptoms.  According to the examination report, the examiner 
apparently did not review either or the veteran's entrance or 
separation examinations or his stressor letters.  The veteran 
did describe some of his stressors to the examiner.  Given 
the conflicting diagnoses the Board is of the opinion that a 
remand is necessary for a board of two psychiatrists to 
review the evidence and determine in light of all of the 
medical evidence, portions of which are conflicting, if the 
veteran currently has PTSD.  Moreover, if other psychiatric 
disorder is related to service, that too should be set out.

Turning to another matter, the Board is of the opinion that 
further development in the form of additional records 
requests is in order.  The veteran has identified 4 different 
events as claimed PTSD stressors.  First, he states that 
while serving as a laboratory specialist stationed near the 
demilitarized zone (DMZ) between North and South Korea, he 
had to perform tests on two U.S. soldiers who were killed 
during a January 1968 incident where 31 North Koreans crossed 
the DMZ into South Korea.  Second, he states that while 
serving on the Korean Peninsula in March 1968 he had to treat 
a Korean family after they suffered extensive burns from a 
pot of boiling water.  Third, he states that while serving on 
the Korean Peninsula in June 1968 a young Korean boy was shot 
and killed during a live fire training exercise and that he 
had to "repair his body" before it was returned to his 
family.  Fourth, he states that he volunteered for burial 
duty around Christmas of 1968 for a friend of his (J.M.) that 
was killed in the Republic of Vietnam.  The veteran has also 
noted other stressful events that occurred during his active 
military service, such as being called a "baby killer" when 
he returned to the United States.   

The veteran's service personnel records show that he was 
stationed in Korea from June 1967 to October 1968.  A unit 
history was obtained from the Center for Unit Records 
Research (CURR) for one of the units the veteran served in 
during this time - the 2nd Battalion, 9th Infantry (2/9).  
The history of 2/9 notes that on January 21, 1968, 31 North 
Korean infiltrators crossed the DMZ to conduct the infamous 
"Blue House Raid."  In response to this situation, 2/9 
conducted search and destroy missions and declared the area 
clear of North Korean agents when all but one of the original 
31 were either killed or captured.  There is no indication 
that any U.S. soldiers were killed or injured.  The letter 
sent by CURR with the unit history stated that Morning 
Reports, DA Form 1, which can be used to verify personnel 
actions such as wounded in action, killed in action, missing 
in action, illness, assignments, attachments, or transfers, 
can be ordered from the Director, National Personnel Records 
Center (NPRC).  No such reports are of record.  Attempts as 
detailed below should be made to obtain these reports.  

The unit history of record does not note any of the veteran's 
other claimed in-service stressors.  The veteran has 
submitted a copy of an internet search purportedly showing 
that a name matching his friend J.M.'s name is on the Vietnam 
Veterans Memorial.  The J.M. identified by this search was 
killed in the Republic of Vietnam in December 1968 and was 
from the same city as the veteran.  The veteran should again 
be asked to submit evidence regarding his claimed stressors.     

The Board notes that VA has made 2 attempts to obtain private 
records from "Dr. M.," who the veteran identified as 
providing him with medication for PTSD.  Reasonable requests 
have been made to obtain these records.  See 38 C.F.R. 
§ 3.159(c) (2007).  In a January 2006 letter, the veteran was 
notified by VA that it had not received evidence from Dr. M. 
and that the veteran could help by contacting Dr. M. to ask 
him to send VA the relevant medical records.  The Board takes 
this opportunity to again remind the veteran that these 
records have not been obtained.   

Accordingly, the case is REMANDED for the following action:

1.  The veteran should again be asked to 
provide a detailed statement describing 
his in-service stressor events.  He should 
also be asked to submit any relevant 
information to aid in substantiating that 
these alleged stressors occurred.  
Sufficient time should be allowed for 
response.

2.  After the above has been completed, 
Morning Reports from the U.S. Army 2nd 
Battalion, 9th Infantry from January 1968 
through June 1968 should be requested from 
the NPRC Director and any other 
appropriate agency following usual 
procedures.  A summary of the veteran's 
claimed stressors should be included with 
any request.  

If a search for that entire time period 
cannot be made, Morning Reports from 
January, March, and June 1968 should be 
requested.  All records/responses received 
should be associated with the claims file.  

3.  The veteran should be scheduled for a 
psychiatric examination by a board of two 
psychiatrists who have not previously 
evaluated him to determine if he currently 
has PTSD or other psychiatric disorder.  
The examiners should review the veteran's 
claims folder, noting all pertinent records 
of treatment for PTSD or other psychiatric 
disorder including the August 2005 VA 
mental health progress note, January 2006 
Vet Center record, and May 2006 VA 
psychiatric examination report.  All 
clinical findings should be reported in 
detail.  A Global Assessment of Functioning 
(GAF) score should be assigned and 
explained.  The examiners should explain in 
detail the rationale for any opinion(s) 
given.  If the veteran is found to have 
PTSD the stressor or stressors that support 
the diagnosis should be set out.  If it is 
concluded that he does not have PTSD that 
too should be specifically set out.  If he 
has other acquired psychiatric pathology, 
examiners should opine whether it is at 
least as likely as not (greater than 50 
percent chance) that the disorder started 
or is related to service.

4.  The veteran's entire file should then 
be reviewed and his claim readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



